EXHIBIT 10.1

2014 INCENTIVE PLAN

OF SCHOOL SPECIALTY, INC.

(AMENDED EFFECTIVE APRIL 9, 2018)

(Initially approved by the Board of Directors on April 24, 2014 and amended on
May 22, 2014, initially approved by the stockholders at the 2014 Annual Meeting
on September 4, 2014, and amended by the Board of Directors on April 9, 2018,
subject to stockholders’ approval at the 2018 Annual Meeting)

 

1.

PURPOSE OF THE PLAN

The purpose of this 2014 Incentive Plan of School Specialty, Inc. (this “Plan”)
is to enable School Specialty, Inc., a Delaware corporation (the “Company”), to
attract, retain and motivate its Directors, Employees and Consultants, and to
further align the interests of such persons with those of the stockholders of
the Company by providing for or increasing the proprietary interest of such
persons in the Company.

 

2.

PERSONS ELIGIBLE UNDER PLAN

Any person who is a Director, Employee or Consultant of the Company as
determined, in its discretion and for purposes only of this Plan, by the
Administrator (an “Eligible Person”), shall be eligible to be considered for the
grant of Awards hereunder. A “Participant” is any current or former Eligible
Person to whom an Award has been made and any person (including any estate) to
whom an Award has been assigned or transferred pursuant to Section 15 of the
Plan.

 

3.

DEFINITIONS

Unless the context otherwise requires, the following terms shall have the
meanings set forth below:

 

(a)

“Administrator” means the Board of Directors or committee thereof as will be
administering the Plan, in accordance with Section 6 of the Plan.

 

(b)

“Award” shall mean an Incentive Bonus, Option, Restricted Stock, Restricted
Stock Unit, or SAR granted under the Plan.

 

(c)

“Board of Directors” shall mean the entire board of directors of the Company.

 

(d)

“Cause” means a (i) conviction of a felony or misdemeanor involving moral
turpitude, or (ii) willful gross neglect or willful gross misconduct in carrying
out the individual’s duties, resulting in material economic harm to the Company
or any Successor.

 

(e)

“Change in Control” shall mean the first to occur of the following:

(1) the merger or consolidation of the Company with or into another corporation,
other than a merger or consolidation which would result in the voting

 

1



--------------------------------------------------------------------------------

securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least 662/3% of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation;

(2) the acquisition, directly or indirectly, by another entity, person or group,
of 662/3% or more of the Company’s then outstanding voting stock;

(3) the liquidation or dissolution of the Company;

(4) during any period of 12 consecutive months, individuals who at the beginning
of such 12-month period constituted the Board of Directors (together with any
new Directors whose election by the Board of Directors or whose nomination for
election by the stockholders of the Company was approved by a vote of a majority
of the Directors then still in office who were either Directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors then in office, provided, however, that a Change in Control will not
be deemed to have occurred in respect of a merger in which (x) the Company is
the surviving corporation, (y) no person or group acquires, directly or
indirectly, 662/3% or more of the Company’s outstanding voting stock and (z) the
Shares outstanding prior to the merger remain outstanding thereafter; and
provided further, that a merger or consolidation will not be considered a Change
in Control if such transaction results only in the reincorporation of the
Company in another jurisdiction or its restructuring into holding company form;

(5) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any entity, person or group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 50% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this Section 3(e)(5),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (a) an entity, 50% or more of the total value or
voting power of which is owned, directly or indirectly, by the Company, (b) an
entity, person or group, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company, or
(c) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by an entity, person or group described in this
Section 3(e)(5). For purposes of this Section 3(e)(5), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

(f)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

(g)

“Company” has the meaning set forth in Section 1 of the Plan.

 

(h)

“Consultant” means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity.

 

(i)

“Director” means a member of the Board of Directors of the Company.

 

(j)

“Disability” shall mean (i) a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) a Participant is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.

 

(k)

“Eligible Person” has the meaning set forth in Section 2 of the Plan.

 

(l)

“Employee” shall mean an individual who is an employee of the Company or a
Subsidiary.

 

(m)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(n)

“Good Reason” shall mean (i) a material diminution in a Participant’s authority
or duties, (ii) a material reduction in a Participant’s base salary (excluding,
however, any reduction made in connection with, and proportionate to, a
Company-wide reduction), or (iii) a material change in a Participant’s location
of employment (excluding any required relocation within a 50-mile radius of such
location of employment); provided, however, that the Participant has given
notice of the existence of the good reason condition within 60 days of its
occurrence, and the Company has been given at least 30 days to remedy the
condition and has failed to do so.

 

(o)

“Grant Value” of a SAR means the dollar value assigned to the SAR by the
Administrator on the date the SAR is granted under the Plan.

 

(p)

“Incentive Bonus” means a bonus opportunity awarded under Section 10 of the Plan
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such performance criteria as are specified in the Incentive
Bonus Agreement.

 

(q)

“Incentive Bonus Agreement” shall mean the agreement whereby the Company’s grant
of an Incentive Bonus to a Participant is confirmed.

 

(r)

“Incentive Stock Option” shall mean an option to purchase Shares which complies
with the provisions of Section 422 of the Code.

 

3



--------------------------------------------------------------------------------

(s)

“Fair Market Value” shall mean (a) the average of the closing bid and asked
prices of the common stock on the OTCQB Marketplace (or if the common stock is
not then traded on the OTCQB Marketplace, the average of the closing bid and
asked prices on such other exchange or inter-dealer quotation system on which
the common stock is listed) as reported in any commonly-accepted electronic
medium or other authoritative source on the indicated date or (b) if no sales of
common stock were made on said marketplace (or other exchange or inter-dealer
quotation system) on that date, Fair Market Value shall mean the average of the
closing bid and asked prices of common stock as reported for the most recent
preceding day on which sales of common stock were made on said marketplace (or
other exchange or inter-dealer quotation system); provided, however, that if the
aggregate trading volume of Shares on the OTCQB Marketplace or such other
exchange or inter-dealer quotation system during the five trading days preceding
the indicated date is less than one percent of the total number of Shares
outstanding on that date, “Fair Market Value” shall mean such other fair market
value as the Administrator may determine in conformity with pertinent law and
regulations of the Treasury Department.

 

(t)

“OTCQB Marketplace” means the OTCQB Marketplace or such other marketplace, stock
exchange or quotation system on which Shares are listed or quoted.

 

(u)

“Nonqualified Stock Option” shall mean an option to purchase Shares which does
not comply with the provisions of Section 422 of the Code or which is designated
as such pursuant to Section 7 of the Plan.

 

(v)

“Option” shall mean an Incentive Stock Option or Nonqualified Stock Option
granted under the Plan.

 

(w)

“Option Agreement” shall mean the agreement whereby the Company’s grant of an
Option to a Participant is confirmed.

 

(x)

“Participant” has the meaning set forth in Section 2 of the Plan.

 

(y)

“Plan” has the meaning set forth in Section 1 of the Plan.

 

(z)

“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Administrator in
the Award: (a) cash flow, (b) earnings per share, (c) EBITDA (earnings before
interest, taxes, depreciation and amortization), (d) Adjusted EBITDA (operating
profit adjusted to exclude non-cash expenses of depreciation, amortization,
pension expense, stock compensation expense and management incentive cash
compensation plan provisions), (e) return on equity, (f) total stockholder
return, (g) return on capital, (h) return on assets or net assets, (i) revenue
or sales, (j) income or net income, (k) operating income or net operating
income, (l) operating profit or net operating profit, (m) operating margin,
(n) return on operating revenue, (o) market share, (p) share price, and
(q) average working capital as a percentage of sales. The Administrator may
specify any reasonable

 

4



--------------------------------------------------------------------------------

  definition of the Qualifying Performance Criteria it uses at the time the
goals for such Qualifying Performance Criteria goals are set. The Administrator
shall appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary
non-recurring items as described in the audited financial statements of the
Company for the applicable year.

 

(aa)

“Restricted Period” has the meaning set forth in Section 8(b) of the Plan.

 

(bb)

“Restricted Stock” shall mean Shares granted to a Participant by the
Administrator which are subject to restrictions imposed under Section 8 of the
Plan.

 

(cc)

“Restricted Stock Agreement” shall mean the agreement whereby the Company’s
grant of shares of Restricted Stock to a Participant is confirmed.

 

(dd)

“Restricted Stock Unit” shall mean a right to receive one Share from the Company
in accordance with, and subject to, Section 8 of the Plan.

 

(ee)

“Restricted Stock Unit Agreement” shall mean the agreement whereby the Company’s
grant of Restricted Stock Units to a Participant is confirmed.

 

(ff)

“SAR” shall mean a stock appreciation right with respect to one Share granted
under Section 9 of the Plan.

 

(gg)

“SAR Agreement” shall mean the agreement whereby the Company’s grant of SARs to
a Participant is confirmed.

 

(hh)

“Service Provider” means an Employee, Director or Consultant.

 

(ii)

“Share” or “Shares” shall mean the $0.001 par value of common stock of the
Company.

 

(jj)

“Subsidiary” shall mean any subsidiary entity of the Company, including without
limitation, a subsidiary corporation of the Company as defined in Section 424(f)
of the Code.

 

(kk)

“Successor” means any acquiror of all or substantially all of the stock, assets
or business of the Company.

 

(ll)

“Valuation Date” has the meaning set forth in Section 9(e) of the Plan.

Words importing the singular shall include the plural and vice versa and words
importing the masculine shall include the feminine.

 

5



--------------------------------------------------------------------------------

4.

ELIGIBILITY AND AWARDS AVAILABLE UNDER THE PLAN

 

(a)

Eligible Persons shall be eligible to receive Incentive Bonuses, Nonqualified
Stock Options, Incentive Stock Options, Restricted Stock, Restricted Stock
Units, and SARs under the Plan. In determining the Eligible Persons to whom
Awards shall be granted and the number of Shares to be covered by each Award,
the Administrator may take into account the nature of the services rendered by
the respective Eligible Persons, their present and potential contributions to
the success of the Company, and other such factors as the Administrator in its
discretion shall deem relevant.

 

(b)

The Administrator shall have sole authority in its discretion, but always
subject to the express provisions of the Plan and applicable law, to determine
the Eligible Persons to whom Awards are granted under the Plan and the terms and
provisions of each such Award, and to make all other determinations and
interpretations deemed necessary or advisable for the administration of the
Plan. The Administrator’s determination of the foregoing matters shall be
conclusive and binding on the Company, all Participants and all other persons.

 

(c)

A Participant may be granted additional Awards under the Plan if the
Administrator shall so determine subject to the limitations contained in
Section 5.

 

5.

SHARES RESERVED UNDER PLAN

 

(a)

The aggregate number of Shares which may be issued under the Plan pursuant to
the exercise of Options, the payment of Incentive Bonuses, the grant of
Restricted Stock, and pursuant to the settlement of Restricted Stock Units shall
not exceed 1,750,000 Shares, which may be treasury Shares or authorized but
unissued Shares, or a combination of the two, subject to adjustment as provided
in Section 12 hereof. For purposes of determining the maximum number of Shares
available for issuance under the Plan, (1) any Shares which have been issued as
Restricted Stock which are forfeited to the Company shall be treated, following
such forfeiture, as Shares which have not been issued; (2) upon the exercise of
an Option granted under the Plan, the full number of Options exercised at such
time shall be treated as Shares issued under the Plan, notwithstanding that a
lesser amount of Shares or cash representing Shares may have been actually
issued or paid upon such exercise; and (3) upon the exercise of a SAR granted
under the Plan, the full number of SARs exercised at such time shall not be
treated as Shares issued under the Plan. For the sake of clarity, Shares
withheld to satisfy taxes and Shares used to exercise an Option, either directly
or by attestation, shall be treated as issued hereunder, and if an Option is
exercised by using the net exercise method in accordance with Section 7(f), the
gross number of Shares for which the Option is exercised shall be treated as
issued for purposes of counting the Shares available for issuance under this
Plan, not just the net Shares issued to the Participant after reduction for the
exercise price and any required withholding tax. Further, for the avoidance of
doubt, any Shares purchased by the Company using proceeds from Option exercises
shall not be included in the number of Shares available under this Plan.

 

6



--------------------------------------------------------------------------------

(b)

No individual Participant shall be eligible to receive grants of Options for
more than an aggregate of 350,000 Shares during any calendar year (subject to
adjustment as provided in Section 12 hereof).

 

(c)

The aggregate number of shares of Restricted Stock that are subject to vesting
based on Qualifying Performance Criteria, plus the number of Restricted Stock
Units that are subject to vesting based on Qualifying Performance Criteria
granted to any one Participant during any calendar year shall be limited to
175,000 (subject to adjustment as provided in Section 12 hereof.)

 

(d)

In no event shall the number of Shares issued pursuant to the exercise of
Incentive Stock Options exceed 1,050,000 Shares (subject to adjustment as
provided in Section 12 hereof).

 

6.

ADMINISTRATION OF THE PLAN

 

(a)

Different committees with respect to different groups of Service Providers may
administer the Plan.

 

(b)

To the extent that the Administrator determines it to be desirable to qualify
Awards granted hereunder as “performance-based compensation” within the meaning
of Section 162(m) of the Code, the Plan will be administered by a committee of
two or more “outside directors” within the meaning of Section 162(m) of the
Code.

 

(c)

To the extent desirable to qualify transactions hereunder as exempt under Rule
16b-3 of the Securities Exchange Act of 1934, as amended, the transactions
contemplated hereunder will be structured to satisfy the requirements for
exemption under Rule 16b-3.

 

(d)

Other than as provided above, the Plan will be administered by (A) the Board of
Directors or (B) a committee of the Board of Directors, which committee will be
constituted to satisfy applicable laws.

 

(e)

The Administrator may designate the Secretary of the Company or other Company
employees to assist the Administrator in the administration of this Plan, and
may grant authority to such persons to execute agreements or other documents
evidencing Awards made under this Plan or other documents entered into under
this Plan on behalf of the Administrator or the Company.

 

7.

OPTIONS

Options granted under this Plan shall be subject to such terms and conditions
not inconsistent with the Plan as the Administrator shall determine, including
the following:

 

(a)

Types of Options. An Option to purchase Shares granted pursuant to this Plan
shall be specified to be either an Incentive Stock Option or a Nonqualified
Stock Option. Any grant of an Option shall be confirmed by the execution of an
Option Agreement. An Option Agreement may include both an Incentive Stock Option
and a Nonqualified Stock Option, provided each Option is clearly identified as
either an Incentive Stock Option or a Nonqualified Stock Option.

 

7



--------------------------------------------------------------------------------

(b)

Maximum Annual Grant of Incentive Stock Options to Any Participant. The
aggregate Fair Market Value (determined at the time the Incentive Stock Option
is granted in accordance with applicable law) of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year under this Plan (and under all other plans
of the Company or any Subsidiary) shall not exceed $100,000 or any lower limit
set forth in the Code from time to time.

 

(c)

Option Exercise Price. The per share purchase price of the Shares under each
Option granted pursuant to this Plan shall be determined by the Administrator
but shall in all cases be equal to or greater than the Fair Market Value per
Share on the date of grant of such Option.

 

(d)

Exercise. An Option Agreement may provide for exercise of an Option in such
amounts and at such times as shall be specified therein; provided, however,
except as provided in Section 7(g), below, or as otherwise determined by the
Administrator, no Option granted to a Service Provider may be exercised unless
that person is then rendering services to the Company or a Subsidiary and shall
have been continuously so rendering services since its date of grant. Except as
otherwise permitted by the Administrator, an Option shall be exercisable by a
Participant giving written notice of exercise to the Secretary of the Company
accompanied by payment of the required exercise price.

 

(e)

Vesting. Options granted under this Plan shall be exercisable at such time and
in such installments during the period prior to the expiration of the Option’s
term as determined by the Administrator. The Administrator shall have the right
to make the ability to exercise any Option granted under this Plan subject to
such performance requirements as deemed appropriate by the Administrator.

 

(f)

Payment of Exercise Price. The exercise price shall be payable in whole or in
part in cash, Shares held by the Participant, other property, or such other
consideration consistent with the Plan’s purpose and applicable law as may be
determined by the Administrator from time to time. Unless otherwise determined
by the Administrator, such price shall be paid in full at the time that an
Option is exercised. If the Participant elects to pay all or a part of the
exercise price in Shares, such Participant may make such payment by delivering
to the Company a number of Shares already owned by the Participant, either
directly or by attestation, which are equal in value to the purchase or exercise
price. All Shares so delivered shall be valued at the Fair Market Value as of
the business day immediately preceding the date on which such Shares are
delivered. The Administrator may, in its discretion, permit a Participant to
exercise an Option under a broker-assisted (or other) cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan. The Administrator may, in its discretion, permit a Participant to
exercise an Option on a “net exercise” basis. In such case, the Company will
deliver that number of Shares to the Participant which equals the number of
Shares for which the Option was exercised, reduced by the number of whole Shares
(which the Company shall retain) with a value on the date of exercise (based on

 

8



--------------------------------------------------------------------------------

  the Fair Market Value as of the business day immediately preceding the date of
exercise) equal to the exercise price and the required withholding tax at the
time of exercise. To the extent the combined value of the whole Shares (valued
at the Fair Market Value as of the business day immediately preceding the date
of exercise) is not sufficient to equal the exercise price and required
withholding tax, the Participant must pay such difference in cash to the Company
before delivery of the Shares will be made to the Participant.

 

(g)

Termination of Relationship as a Service Provider. Except as determined
otherwise by the Administrator at the time of grant:

(1) Any Participant who ceases to be a Service Provider due to Disability shall
have one year from the date of such cessation to exercise any Option granted
hereunder as to all or part of the Shares subject to such Option; provided,
however, that no Option shall be exercisable subsequent to ten years after its
date of grant, and provided further that on the date the Participant ceases to
be a Service Provider, he or she then has a present right to exercise such
Option;

(2) In the event of the death of a Participant while a Service Provider, any
Option, as to all or any part of the Shares subject to such Option, granted to
such Service Provider shall be exercisable:

(A) for one year after the Participant’s death, but in no event subsequent to
ten years from its date of grant;

(B) only (i) by the deceased Participant’s designated beneficiary (such
designation to be made in writing at such time and in such manner as the
Administrator shall approve or prescribe), or, (ii) if the deceased Participant
dies without a surviving designated beneficiary, by the personal representative,
Administrator, or other representative of the estate of the deceased
Participant, or (iii) by the person or persons to whom the deceased
Participant’s rights under the Option shall pass by will or the laws of descent
and distribution; and

(C) only to the extent that the deceased Participant would have been entitled to
exercise such Option on the date of the Participant’s death.

(3) A Participant who holds an Option who has designated a beneficiary for
purposes of Section 7(g)(2)(B)(i), above, may change such designation at any
time, by giving written notice to the Administrator, subject to such conditions
and requirements as the Administrator may prescribe in accordance with
applicable law.

(4) If a Participant ceases to be a Service Provider for any other reason except
termination of employment for Cause, then any Option, as to all or any part of
the Shares subject to such Option, granted to such Participant shall be
exercisable for three months after such cessation; provided, however, that no
Option shall be exercisable subsequent to ten years after its date of grant, and
provided further that on the date the Participant ceases to be a Service
Provider, he or she then has a present right to exercise such Option.

 

9



--------------------------------------------------------------------------------

(5) If a person ceases to be a Service Provider because of a termination of
employment for Cause, to the extent an Option is not effectively exercised prior
to such cessation, it shall lapse immediately upon such cessation.

 

(h)

Term of Options. In no event shall an Option be exercisable after the ten-year
anniversary of the grant of such Option. Every Option that has not been
exercised within ten years of its date of grant shall lapse upon the expiration
of said ten-year period unless it shall have lapsed at an earlier time.

 

(i)

Nature of Options. No Participant shall have any interest in any fund or in any
specific asset or assets of the Company by reason of any Options granted
hereunder, or any right to exercise any of the rights or privileges of a
stockholder (including, but not limited to, voting rights or entitlement to
dividends) with respect to any Options until Shares are issued in connection
with any exercise.

 

8.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

Restricted Stock or Restricted Stock Units granted under this Plan shall be
subject to such terms and conditions not inconsistent with the Plan as the
Administrator shall determine, including the following:

 

(a)

Grants. The terms of any grant of Restricted Stock or Restricted Stock Units
shall be confirmed by the execution of a Restricted Stock Agreement or a
Restricted Stock Unit Agreement.

 

(b)

Restrictions on Restricted Stock. Restricted Stock may not be sold, assigned,
conveyed, donated, pledged, transferred or otherwise disposed of or encumbered
for the period determined by the Administrator (the “Restricted Period”),
subject to the provisions of this Section 8. In the event that a Participant
shall sell, assign, convey, donate, pledge, transfer or otherwise dispose of or
encumber the Restricted Stock, said Restricted Stock shall, at the
Administrator’s option, and in addition to such other rights and remedies
available to the Administrator (including the right to restrain or set aside
such transfer), be forfeited to the Company upon written notice to the
transferee thereof at any time within ninety (90) days after its discovery of
such transaction.

 

(c)

Vesting Conditions. The Administrator shall determine the conditions under which
Restricted Stock or Restricted Stock Units shall vest, including the
satisfaction of performance criteria or the continuation of employment or
services for the Company. The Administrator may set vesting conditions based
upon the achievement of specific performance objectives, the continued
employment of a Participant, or both. For purposes of qualifying Restricted
Stock or Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator may set performance conditions
based upon the achievement of Qualifying Performance Criteria. In such event,
the Qualifying Performance Criteria shall be set by the Administrator on or
before the latest date permissible to enable the Restricted Stock or Restricted
Stock Units to qualify as “performance-based compensation” under Section 162(m)
of the Code and the Administrator shall follow any procedures determined by it
from time to time to be

 

10



--------------------------------------------------------------------------------

  necessary or appropriate to ensure qualification of the Restricted Stock or
Restricted Stock Units under Section 162(m) of the Code, including, without
limitation, written certification by the Administrator that the performance
objectives and other applicable conditions have been satisfied before the
Restricted Period shall end or the Restricted Stock Units are paid.

 

(d)

Termination of Relationship as a Service Provider. Except as determined
otherwise by the Administrator at the time of grant, if a Participant ceases to
be a Service Provider for any reason, all Restricted Stock and unvested
Restricted Stock Units held by such Participant shall be forfeited to the
Company.

 

(e)

Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the number of Shares granted, issued, retainable, or vested under an
Award of Restricted Stock or Restricted Stock Units on account of either
financial performance or personal performance evaluations may be reduced by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

 

(f)

No Rights as Stockholders for Participants Holding Restricted Stock Units. No
Participant shall have any interest in any fund or in any specific asset or
assets of the Company by reason of any Restricted Stock Units granted hereunder,
nor any right to exercise any of the rights or privileges of a stockholder with
respect to any Restricted Stock Units or any Shares distributable with respect
to any Restricted Stock Units until such Shares are so distributed.

 

(g)

Dividends and Distributions with Respect to Restricted Stock. Except as
otherwise provided by the Administrator, a Participant who holds Restricted
Stock shall be entitled to receive all dividends and other distributions paid
with respect to the Restricted Stock, if any, until the Restricted Stock is
forfeited or otherwise transferred back to the Company. Dividends payable by the
Company to public stockholders in cash shall, with respect to any unvested
shares of Restricted Stock, be paid in cash on or about the date such dividends
are payable to public stockholders, subject to any applicable tax withholding
requirements.

 

(h)

Distribution of Shares with Respect to Restricted Stock Units. Each Participant
who holds Restricted Stock Units shall be entitled to receive from the Company
one Share for each Restricted Stock Unit, as adjusted from time to time in the
manner set forth in Section 12, below. However, the Company, as determined in
the sole discretion of the Administrator at the time of grant, shall be entitled
to settle its obligation to deliver Shares by instead making a payment of cash
substantially equal to the Fair Market Value of the Shares it would otherwise be
obligated to deliver, or by the issuance of a combination of Shares and cash, in
the proportions determined by the Administrator, substantially equal to the Fair
Market Value of the Shares the Company would otherwise be obligated to deliver.
The Fair Market Value of a Share for this purpose will mean the Fair Market
Value on the business day immediately preceding the date of the cash payment.
Except as otherwise determined by the Administrator at the time of the grant,
Restricted Stock Units shall vest and Shares shall be distributed to the
Participant in respect thereof as of the vesting date; provided, however, if any
grant of Restricted Stock

 

11



--------------------------------------------------------------------------------

  Units to a Participant who is subject to U.S. federal income tax is
nonqualified deferred compensation for purposes of Section 409A of the Code,
cash or Shares shall only be distributed in a manner such that Section 409A of
the Code will not cause the Participant to become subject to penalties and/or
interest thereunder.

 

(i)

Dividends and Distributions with Respect to Restricted Stock Units. Except as
otherwise provided by the Administrator, a Participant who holds Restricted
Stock Units shall not be entitled to receive any dividends, dividend
equivalents, or other distributions paid with respect to Shares.

 

9.

SARS

Each SAR granted under this Plan shall be subject to such terms and conditions
not inconsistent with the Plan as the Administrator shall determine, including
the following:

 

(a)

Grants. The terms of any grant of SARs shall be confirmed by the execution of a
SAR Agreement.

 

(b)

Grant Value. The Grant Value of each SAR granted pursuant to this Plan shall be
determined by the Administrator and shall in all cases be equal to or greater
than the Fair Market Value per Share on the date of grant of such SAR.

 

(c)

Exercise. An SAR Agreement may provide for exercise of a SAR by a Participant in
such amounts and at such times as shall be specified therein. Except as
otherwise permitted by the Administrator, a SAR shall be exercisable by a
Participant by such Participant giving written notice of exercise to the
Secretary of the Company.

 

(d)

Vesting. SARs shall be exercisable at such times and in such installments during
the period prior to the expiration of the SAR term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise any SAR granted under this Plan subject to such performance
requirements as deemed appropriate by the Administrator.

 

(e)

Rights on Exercise. A SAR shall entitle the Participant to receive from the
Company an amount in cash substantially equal to the excess of the Fair Market
Value of one share as of the business day immediately preceding the date of
exercise (the “Valuation Date”) over the Grant Value for such SAR as set forth
in the applicable SAR Agreement, multiplied by the number of SARs exercised.

 

(f)

Term of SARs. In no event shall a SAR be exercisable after the ten-year
anniversary of the grant of such SAR. Every SAR that has not been exercised
within ten years of its date of grant shall lapse upon the expiration of said
ten-year period unless it shall have lapsed at an earlier date.

 

(g)

Termination of Relationship as a Service Provider. Except as determined
otherwise by the Administrator at the time of grant:

 

12



--------------------------------------------------------------------------------

(1) Any Participant who ceases to be a Service Provider due to Disability shall
have one year from the date of such cessation to exercise any SAR granted
hereunder; provided, however, that no SAR shall be exercisable subsequent to ten
years after its date of grant, and provided further that on the date the
Participant ceases to be a Service Provider, he or she then has a present right
to exercise such SAR.

(2) In the event of the death of a Participant while a Service Provider, any SAR
granted to such Participant shall be exercisable:

(A) For one year after the Participant’s death, but in no event later than ten
years from its date of grant;

(B) only (i) by the deceased Participant’s designated beneficiary (such
designation to be made in writing at such time and in such manner as the
Administrator shall approve or prescribe), (ii) if the deceased Participant dies
without a surviving designated beneficiary, by the personal representative,
administrator, or other representative of the estate of the deceased
Participant, or (iii) by the person or persons to whom the deceased
Participant’s rights under the SAR shall pass by will or the laws of descent and
distribution; and

(C) only to the extent that the deceased Participant would have been entitled to
exercise such SAR on the date of the Participant’s death.

(3) A Participant who holds a SAR who has designated a beneficiary for purposes
of Section 9(g)(2)(B)(i), above, may change such designation at any time, by
giving written notice to the Administrator, subject to such conditions and
requirements as the Administrator may prescribe in accordance with applicable
law.

(4) If a Participant ceases to be a Service Provider for any other reason except
termination of employment for Cause, then any SAR granted to such Participant
shall be exercisable for three months after such cessation; provided, however,
that no SAR shall be exercisable subsequent to ten years after its date of
grant, and provided further that on the date the person ceases to be a Service
Provider, he or she then has a present right to exercise such SAR.

(5) If a person ceases to be a Service Provider because of a termination of
employment for Cause, to the extent an SAR is not effectively exercised prior to
such cessation, it shall lapse immediately upon such cessation.

 

(h)

Nature of SARs. No Participant shall have any interest in any fund or in any
specific asset or assets of the Company by reason of any SARs granted hereunder,
or any right to exercise any of the rights or privileges of a stockholder
(including, but not limited to, voting rights or entitlement to dividends) with
respect to any SARs.

 

13



--------------------------------------------------------------------------------

10.

INCENTIVE BONUSES

Each Incentive Bonus granted under this Plan shall be subject to such terms and
conditions not inconsistent with the Plan as the Administrator shall determine,
including the following:

 

(a)

Incentive Bonuses in General. Each Award of an Incentive Bonus will confer upon
the Participant the opportunity to earn a future payment tied to the level of
achievement with respect to one or more performance criteria established for a
performance period of one year or greater.

 

(b)

Incentive Bonus Agreement. The terms of any grant of an Incentive Bonus shall be
confirmed by the execution of an Incentive Bonus Agreement. Each Incentive Bonus
Agreement shall contain provisions regarding (a) the target and maximum amount
payable to the Participant as an Incentive Bonus, (b) the performance criteria
and level of achievement versus these criteria that shall determine the amount
of such payment, (c) the term of the performance period as to which performance
shall be measured for determining the amount of any payment, (d) the timing of
any payment earned by virtue of performance, (e) restrictions on the alienation
or transfer of the Incentive Bonus prior to actual payment, (f) forfeiture
provisions, and (g) such further terms and conditions, in each case not
inconsistent with this Plan, as may be determined from time to time by the
Administrator. The maximum amount payable as an Incentive Bonus may be a
multiple of the target amount payable, but the maximum amount payable pursuant
to that portion of an Award of an Incentive Bonus granted under this Plan for
any fiscal year to any Participant shall not exceed $2,500,000.

 

(c)

Performance Criteria. The Administrator shall establish the performance criteria
and level of achievement versus these criteria that shall determine the target
and maximum amount payable under an Award of an Incentive Bonus, which criteria
may be based on financial performance, personal performance evaluations, or
both.

 

(d)

Timing and Form of Payment. The Administrator shall determine the timing of
payment of any Incentive Bonus, provided that the timing of such payment shall
satisfy an exception to Code Section 409A or, if no such exception is available,
the timing of such payment shall comply with the requirements of Code
Section 409A. Payment for any Incentive Bonus shall be made in cash, Shares or a
combination thereof as determined by the Administrator.

 

(e)

Discretionary Adjustments. Notwithstanding satisfaction of any Qualifying
Performance Criteria, the amount paid under an Award of an Incentive Bonus on
account of either financial performance or personal performance evaluations may
be reduced by the Administrator on the basis of such further considerations as
the Administrator shall determine.

 

14



--------------------------------------------------------------------------------

11.

LAWS AND REGULATIONS

Each Incentive Bonus Agreement, Option Agreement, Restricted Stock Agreement,
Restricted Stock Unit Agreement, and SAR Agreement shall contain such
representations, warranties and other terms and conditions as shall be necessary
in the opinion of counsel to the Company to comply with all applicable federal
and state securities laws. The Company shall have the right to delay the issue
or delivery of any Shares under the Plan until (a) the completion of such
registration or qualification of such Shares under any federal or state law,
ruling or regulation as the Company shall determine to be necessary or
advisable, and (b) receipt from the Participant of such documents and
information as the Administrator may deem necessary or appropriate in connection
with such registration or qualification.

 

12.

ADJUSTMENT PROVISIONS

 

(a)

Share Adjustments. In the event of any stock dividend, stock split,
recapitalization, merger, consolidation, combination or exchange of shares, or
the like, as a result of which shares of any class are issued in respect of the
outstanding Shares, or the Shares are changed into the same or a different
number of the same or another class of stock, or into securities of another
person, cash or other property (not including a regular cash dividend), the
total number of Shares authorized to be offered in accordance with Section 5 and
the other limitations contained in Section 5, the number of Shares subject to
each outstanding Option, the number of Shares of Restricted Stock then held by
each Participant, the number of shares to which each then outstanding SAR
relates, the number of shares to which each outstanding Award of Restricted
Stock Unit relates, the exercise price applicable to each outstanding Option and
the Grant Value of each outstanding SAR shall be appropriately adjusted as
determined by the Administrator.

 

(b)

Binding Effect. Any adjustment, waiver, conversion or other action taken by the
Administrator under this Section 12 shall be conclusive and binding on all
Participants and all other persons.

 

13.

CORPORATE TRANSACTIONS OR CHANGES OF CONTROL

 

(a)

Merger, Consolidation or Reorganization. In the event of the consummation of a
merger, consolidation or reorganization with another corporation in which the
Company is not the surviving corporation or a merger, consolidation or
reorganization involving the Company in which the common stock ceases to be
publicly traded, the Administrator may, subject to the approval of the Board of
Directors, or the board of directors of any corporation assuming the obligations
of the Company hereunder, take action regarding each outstanding and unexercised
Award pursuant to either clause (1) or (2) below:

(1) Appropriate provision may be made for the protection of such stock-based
Award by the substitution on an equitable basis of appropriate shares of the
surviving or related corporation, provided that, for Options or SARs, the excess
of the aggregate Fair Market Value of the Shares subject to such Award
immediately before such substitution over the exercise price or Grant Value
thereof, if any, is not more than the excess of the aggregate Fair Market Value
of the substituted shares made subject to such Award immediately after such
substitution over the exercise price thereof, if any; or

 

15



--------------------------------------------------------------------------------

(2) The Administrator may cancel such Award. In the event any Option or SAR is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Participant an amount of cash (less normal
withholding taxes) equal to the excess of (i) the value, as determined by the
Administrator, of the property (including cash) received by the holder of a
Share as a result of such event over (ii) the exercise price of such Option or
Grant Value of such SAR, multiplied by the number of shares subject to such
Option or the number of SARs (including, in the sole discretion of the
Administrator, any unvested portion). In the event any other Award is canceled,
the Company, or the corporation assuming the obligations of the Company
hereunder, shall pay the Participant an amount of cash or stock, as determined
by the Administrator, based upon the value, as determined by the Administrator,
of the property (including cash) received by the holder of a Share as a result
of such event (including, in the sole discretion of the Administrator, payment
for any unvested portion). No payment shall be made to a Participant for any
Option or SAR if the exercise price for such Option or Grant Value of such SAR
exceeds the value, as determined by the Administrator, of the property
(including cash) received by the holder of a share of Company Stock as a result
of such event. Except as otherwise provided by the Administrator, determination
of any payment under this Section 13(a)(2) for an Award that is subject to
Qualifying Performance Criteria shall be based upon achievement at the target
level of performance.

 

(b)

Effect of Change in Control upon Certain Awards. Except as otherwise determined
by the Administrator, or except where a Participant’s entitlement to an Award is
subject to Qualifying Performance Criteria, upon a Participant’s involuntary
termination of employment without Cause or a voluntary termination of the
Participant’s employment for Good Reason within twelve months following a Change
in Control, all Awards will become fully vested, and for Options and SARs,
immediately exercisable. In the case of an Award under which a Participant’s
entitlement to the Award is subject to the achievement of Qualifying Performance
Criteria, except as otherwise determined by the Administrator, upon the
occurrence of a Change in Control, the Participant shall be deemed to have
satisfied the Qualifying Performance Criteria at the target level of performance
and such Award shall continue to vest based upon the time-based service vesting
criteria, if any, to which the Award is subject. For Awards described in the
preceding sentence that are assumed or maintained by the acquiring or surviving
company following a Change in Control, except as otherwise determined by the
Administrator, upon a Participant’s involuntary termination of employment
without Cause or a voluntary termination of the Participant’s employment for
Good Reason within twelve months following a Change in Control, the time-based
service vesting criteria shall be deemed satisfied at the time of such
termination. Other than as specifically set forth in this Section 13, following
a Change in Control, Awards shall continue to be subject to any time-based
vesting criteria or forfeiture provisions to which such Awards were subject
prior to the Change in Control.

 

14.

TAXES

 

(a)

Incentive Bonuses. The Company shall be entitled to pay and withhold from any
amounts payable by the Company to a Participant the amount of any tax which it
believes is required as a result of the payment of an Incentive Bonus.

 

16



--------------------------------------------------------------------------------

(b)

Options and SARs. The Company shall be entitled to pay and withhold from any
amounts payable by the Company to a Participant the amount of any tax which it
believes is required as a result of the grant, vesting or exercise of any Option
or SAR. The Company may defer making delivery with respect to Shares obtained
pursuant to exercise of any Option until arrangements satisfactory to it have
been made with respect to any such withholding obligations. Except as otherwise
provided by the Administrator, a Participant exercising an Option may, at his or
her election, satisfy his or her obligation for payment of required withholding
taxes by having the Company retain a number of Shares having an aggregate value
(based on the Fair Market Value per Share on the business day immediately
preceding the date the Option is exercised) equal to the amount of the required
withholding tax.

 

(c)

Restricted Stock. The Company shall be entitled to pay and withhold from any
amounts payable by the Company to a Participant the amount of any tax which it
believes is required as a result of the issuance of or lapse of restrictions on
Restricted Stock, and the Company may defer the delivery of any Shares or Share
certificates until arrangements satisfactory to the Administrator shall have
been made with respect to any such withholding obligations. Except as otherwise
provided by the Administrator, a Participant may, at his or her election,
satisfy his or her obligation for payment of required withholding taxes with
respect to Restricted Stock by delivering to the Company a number of Shares
which were Restricted Stock upon the lapse of restrictions, or Shares already
owned, having an aggregate value (based on the Fair Market Value per Share on
the business day immediately preceding the date the Shares are withheld) equal
to the amount of the required withholding tax.

 

(d)

Restricted Stock Units. The Company shall be entitled to pay and withhold from
any amounts payable by the Company to a Participant the amount of any tax which
it believes is required as a result of the grant or vesting of any Restricted
Stock Units or the distribution of any Shares or cash payments with respect to
Restricted Stock Units, and the Company may defer making delivery of Shares with
respect to Restricted Stock Units until arrangements satisfactory to the
Administrator have been made with respect to any such withholding obligations.
Except as otherwise provided by the Administrator, a Participant who holds
Restricted Stock Units may, at his or her election, satisfy his or her
obligation to pay the required withholding taxes by having the Company withhold
from the number of Shares distributable, if any, a number of Shares having an
aggregate value (based on the Fair Market Value per Share on the business day
immediately preceding the date the Shares are withheld) equal to the amount of
the required withholding tax.

 

15.

TRANSFERABILITY

Unless the agreement or other document evidencing an Award (or an amendment
thereto authorized by the Administrator) expressly states that the Award is
transferable, no Award granted under this Plan, nor any interest in such Award,
may be sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise
transferred for value in any manner prior to the vesting or lapse of any and all
restrictions applicable thereto, other than by will or the laws of descent and
distribution or pursuant to a “domestic relations order,” as defined in the
Code. The Administrator may grant an Award or amend an outstanding Award to
provide that the Award is

 

17



--------------------------------------------------------------------------------

transferable or assignable to a member or members of the Participant’s
“immediate family,” as such term is defined in Rule 16a-1(e) under the Exchange
Act, or to a trust for the benefit solely of a member or members of the
Participant’s immediate family, or to a partnership or other entity whose only
owners are members of the Participant’s immediate family, provided that
following any such transfer or assignment the Award will remain subject to
substantially the same terms applicable to the Award while held by the
Participant, as modified as the Administrator shall determine appropriate, and
the transferee shall execute an agreement agreeing to be bound by such terms.

 

16.

EFFECTIVENESS OF THE PLAN

The effective date of the Plan is April 24, 2014 (the “Effective Date”). The
Board amended the Plan April 9, 2018, subject to the approval of stockholders of
the Company at the 2018 Annual Meeting of Stockholders.

 

17.

TERMINATION AND AMENDMENT

Unless the Plan is earlier terminated as hereinafter provided, no Award shall be
granted after the ten-year anniversary of the Effective Date of the Plan, as
provided in Section 16. The Board of Directors may terminate the Plan or make
such modifications or amendments to the Plan as it shall deem advisable,
including, but not limited to, such modifications or amendments as it shall deem
advisable in order to conform to any law or regulation applicable to the Plan;
provided, however, that the Board of Directors may not, without further approval
of the holders of a majority of the Shares voted at any meeting of stockholders
at which a quorum is present and voting, adopt any amendment to the Plan for
which stockholder approval is required under tax, securities or any other
applicable law or the listing standards of such exchange or inter-dealer
quotation system on which the Shares are listed. Except to the extent necessary
for Participants to avoid becoming subject to penalties and/or interest under
Section 409A of the Code with respect to Awards that are treated as nonqualified
deferred compensation thereunder, no termination, modification or amendment of
the Plan may, without the consent of the Participant, adversely affect the
rights of such Participant under an outstanding Award then held by the
Participant.

Except as otherwise provided in this Plan, the Administrator may amend an
outstanding Award or any Incentive Bonus Agreement, Option Agreement, Restricted
Stock Agreement, Restricted Stock Unit Agreement, or SAR Agreement; provided,
however, that the Participant’s consent to such action shall be required unless
the Administrator determines that the action, taking into account any related
action, (i) would not materially and adversely affect the Participant or
(ii) where applicable, is required in order for the Participant to avoid
becoming subject to penalties and/or interest under Section 409A of the Code.
The Administrator may also modify or amend the terms of any Award granted under
the Plan for the purpose of complying with, or taking advantage of, income or
other tax or legal requirements or practices of foreign countries which are
applicable to Participants. However, notwithstanding any other provision of the
Plan, the Administrator may not reduce the exercise price of any outstanding
Option or SAR, whether through amendment, cancellation and replacement grants,
or any other means without stockholder approval, except as authorized under
Section 12 or 13 of the Plan.

 

18



--------------------------------------------------------------------------------

18.

OTHER BENEFIT AND COMPENSATION PROGRAMS

Payments and other benefits received by a Participant under an Award granted
pursuant to the Plan shall not be deemed a part of such Participant’s regular,
recurring compensation for purposes of the termination, indemnity or severance
pay law of any country and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or any Subsidiary unless expressly
so provided by such other plan, contract or arrangement, unless required by law,
or unless the Administrator expressly determines otherwise.

 

19.

FORFEITURE OF AMOUNTS PAID UNDER THE PLAN

The Company shall have the right to require any Participant to forfeit and
return to the Company any Award made to the Participant pursuant to this Plan
(or amounts realized thereon) consistent with any recoupment policy maintained
by the Company under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any Securities and Exchange Commission rule, as such
policy is amended from time to time.

 

20.

NO RIGHT TO EMPLOYMENT

The Plan shall not confer upon any person any right with respect to continuation
of employment by the Company or a Subsidiary, nor shall it interfere in any way
with the right of the Company or such Subsidiary to terminate any person’s
employment at any time. The agreements or other documents evidencing Awards may
contain such provisions as the Administrator may approve with reference to the
effect of approved leaves of absence.

 

21.

GOVERNING LAW

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. The Administrator may provide that any dispute as to any
Award shall be presented and determined in such forum as the Administrator may
specify, including through binding arbitration. Any reference in this Plan or in
the agreement or other document evidencing any Award to a provision of law or to
a rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.

 

19